               Case 4:21-cv-00541-HSG Document 23 Filed 04/06/21 Page 1 of 4



 1    SEYFARTH SHAW LLP
      M. Ryan Pinkston (SBN 310971)
 2    rpinkston@seyfarth.com
      560 Mission Street, Suite 3100
 3    San Francisco, California 94105
      Tel: 415.544.1013; Fax: 415.397.8549
 4
      Attorneys for Alaska Air Group, Inc. and
      Alaska Airlines, Inc.
 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
10
       ASHLEY KAIKKONEN,                                    Case No. 4:21-cv-00541-HSG
11
                               Plaintiff,
12                     v.                            STIPULATION AND ORDER TO
                                                     CONTINUE INITIAL CASE
13     ALASKA AIR GROUP, a Delaware                  MANAGEMENT CONFERENCE AND
       corporation, ALASKA AIRLINES, INC., an        INITIAL DISCLOSURE DEADLINE
14     Alaska corporation, and DOES 1-10, inclusive, PENDING RESOLUTION OF
                                                     DEFENDANTS’ MOTION TO DISMISS
15                           Defendants.             PLAINTIFF’S COMPLAINT
16

17                                                          Date Action Filed:    December 18, 2020
                                                            Date of Removal:      January 22, 2021
18

19

20           Pursuant to Civil Local Rules 6-1 and 6-2, Plaintiff Ashley Kaikkonen (“Plaintiff”) and Defendants
21   Alaska Air Group, Inc. and Alaska Airlines, Inc. (“Defendants”) (collectively, the “Parties”), by and through
22   their respective counsel, stipulate and agree as follows:
23           WHEREAS, Plaintiff filed this action against Defendants on or about December 18, 2020, in the
24   Superior Court of the State of California for the County of Alameda, which Defendants removed on
25   January 22, 2021 (Dkt. No. 1);
26           WHEREAS, Defendants filed a Motion to Dismiss Plaintiff’s Complaint (the “Motion”) on
27   February 12, 2021 (Dkt. No. 13);
28
                                                            1
           STIPULATION AND ORDER TO CONTINUE CMC AND INITIAL DISCLSOURE DEADLINE PENDING
                 RESOLUTION OF MOTION TO DISMISS COMPLAINT / CASE NO. 4:21-CV-00541-HSG
               Case 4:21-cv-00541-HSG Document 23 Filed 04/06/21 Page 2 of 4



 1           WHEREAS, pursuant to the Court’s Order granting the Parties’ prior stipulation (Dkt. No. 17),

 2   Plaintiff filed her opposition to the Motion on March 5, 2021 (Dkt. No. 20), and Defendants filed their reply

 3   in support of the Motion on March 21, 2021 (Dkt. No. 21);

 4           WHEREAS, a hearing on the Motion is currently scheduled for May 13, 2021 (Dkt. No. 15);

 5           WHEREAS, the initial case management conference is currently set for April 27, 2021 at 2:00 pm

 6   (Dkt. No. 10);

 7           WHEREAS, the Parties’ initial disclosures pursuant to FRCP Rule 26(a)(1) are currently due on

 8   April 20, 2021;

 9           WHEREAS, under Civil Local Rule 6-1 and 6-2, the Parties may submit a stipulated request to the

10   Court to extend time frames and deadlines fixed by the Court, the Civil Local Rules, and the Federal Rules of

11   Civil Procedure;

12           WHEREAS, the Parties have conferred and agreed that postponing initial disclosures and the initial

13   case management conference until a date after the Court rules on the pending Motion will promote

14   efficiency, avoid potentially unnecessary litigation costs, and preserve the Parties’ resources.

15           NOW THEREFORE, the Parties hereby stipulate and agree, and ask that this Court approve the

16   Parties’ agreement, that: (1) the last day for the Parties to serve initial disclosures shall be continued until

17   thirty (30) days after an answer to the complaint is filed; (2) the initial case management conference,

18   currently set for April 27, 2021 at 2:00 pm, shall be continued until Tuesday June 15, 2021 at 2:00 pm, or

19   whichever date thereafter the Court may choose.

20   IT IS SO STIPULATED.

21

22   DATED: April 5, 2021                                   SEYFARTH SHAW LLP
23                                                          By:     /s/ M. Ryan Pinkston
                                                                       M. Ryan Pinkston
24
                                                            Attorneys for Alaska Air Group and
25                                                          Alaska Airlines, Inc.
26

27

28
                                                              2
           STIPULATION AND ORDER TO CONTINUE CMC AND INITIAL DISCLSOURE DEADLINE PENDING
                 RESOLUTION OF MOTION TO DISMISS COMPLAINT / CASE NO. 4:21-CV-00541-HSG
              Case 4:21-cv-00541-HSG Document 23 Filed 04/06/21 Page 3 of 4



 1   DATED: April 5, 2021                              VALERIAN LAW, P.C.

 2                                                     By:    /s/ Dominic Valerian
                                                                 Dominic Valerian
 3
                                                       Attorneys for Ashley Kaikkonen
 4

 5          Filer’s Attestation: Pursuant to Civil Local Rule 5-1(i)(3), M. Ryan Pinkston hereby attests that

 6   concurrence in the filing of this document has been obtained.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
          STIPULATION AND ORDER TO CONTINUE CMC AND INITIAL DISCLSOURE DEADLINE PENDING
                RESOLUTION OF MOTION TO DISMISS COMPLAINT / CASE NO. 4:21-CV-00541-HSG
                  Case 4:21-cv-00541-HSG Document 23 Filed 04/06/21 Page 4 of 4



 1                                                           ORDER
                                                           I                    STRIC
 2                                                     ES D
                PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                T                    TC
 3
                                                              TA




                                                                                                    O
                                                         S




                                                                                                     U
                                                        ED




                                                                                                      RT
 4   DATED: 4/6/2021




                                                    UNIT
                                                   The Honorable DHaywood
                                                                                       D
                                                                    ENIE S. Gilliam, Jr.
 5                                                 United States District Judge




                                                                                                           R NIA
 6
                                                                                                   m Jr.
                                                                                       S. Gillia




                                                    NO
                                                                                 ood
                                                                      g e H ay w




                                                                                                           FO
 7                                                            Jud




                                                     RT




                                                                                                      LI
 8                                                           ER




                                                         H




                                                                                                    A
                                                                  N                                   C
                                                                                    F
 9                                                                    D IS T IC T O
                                                                            R
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
               STIPULATION AND ORDER TO CONTINUE CMC AND INITIAL DISCLSOURE DEADLINE PENDING
                     RESOLUTION OF MOTION TO DISMISS COMPLAINT / CASE NO. 4:21-CV-00541-HSG
 69108172v.1
